DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US 20020154079).
Regarding claim 1, Shiota discloses (Figs. 1(a)-22(b)) a display substrate, comprising: a base substrate (1) and a capacitor structure (combination of 5, 11, and 12) arranged on the base substrate, the capacitor structure comprising: a first electrode (12, 15, 63, 92, 1007) on the base substrate, a second electrode (11, 21, 23, 31, 41, 51, 61, 71, 81, 91, 1006) above the first electrode and insulated from the first electrode (insulating film 5), wherein the first electrode (12, 15, 71; Figs. 4-6, 12) comprises: a first main body portion (15b, 71c), a plurality of first branch portions (15a, 71a), and a first connection portion (15c, 71b); the second electrode comprises: a second main body portion (31b) which is strip-shaped and extends in the first direction, a plurality of second branch portions (31a) which are strip-shaped and extend in the second direction, and a second connection portion (31c) between the second main body portion and the plurality of second branch portions, and the plurality of second branch portions are connected to 
Shiota does not necessarily disclose the first electrode comprises: a first main body portion which is strip-shaped and extends in a first direction, a plurality of first branch portions which are strip-shaped and extend in a second direction, and a first connection portion between the first main body portion and the plurality of first branch portions, and the plurality of first branch portions are connected to the first main body portion through the first connection portion in the embodiments as shown in Figs. 5-6.
Shiota discloses (sections 0199-0200) to combine various configurations from different embodiments. Shiota discloses (Figs. 4, 12) the first electrode comprises: a first main body portion (15b, 71c) which is strip-shaped and extends in a first direction, a plurality of first branch portions (15a, 71a) which are strip-shaped and extend in a second direction, and a first connection portion (15c, 71b) between the first main body portion and the plurality of first branch portions, and the plurality of first branch portions are connected to the first main body portion through the first connection portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an embodiment of Shiota to another embodiment of Shiota to provide particular compensation capacity portions to improve yield.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular configuration, since it has been held 
Regarding claim 2, Shiota does not necessarily disclose an orthographic projection of each first branch portion of the plurality of first branch portions on the base substrate overlaps with an orthographic projection of the corresponding second branch portion of the plurality of second branch portions, at least part of an orthographic projection of the first connection portion on the base substrate does not overlap with an orthographic projection of the plurality of second branch portions on the base substrate, and at least part of an orthographic projection of the second connection portion on the base substrate does not overlap with an orthographic projection of the plurality of first branch portions on the base substrate.
Shiota discloses (sections 0199-0200) to combine various configurations from different embodiments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an orthographic projection of each first branch portion of the plurality of first branch portions on the base substrate overlaps with an orthographic projection of the corresponding second branch portion of the plurality of second branch portions, at least part of an orthographic projection of the first connection portion on the base substrate does not overlap with an orthographic projection of the plurality of second branch portions on the base substrate, and at least part of an orthographic projection of the second connection portion on the base substrate does not overlap with an orthographic projection of the plurality of first branch portions on the base substrate to provide particular compensation capacity portions to improve yield. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular configuration, 
Regarding claim 7, Shiota discloses (Figs. 1(a)-22(b)) a dielectric layer (5; section 0097) between the first electrode and the second electrode.
Regarding claim 8, Shiota discloses (Figs. 1(a)-22(b)) a thin film transistor comprising a gate electrode (4) and a source drain electrode (7, 8), wherein one of the first electrode and the second electrode is on a same layer as the gate electrode of the thin film transistor. 
Regarding claim 9, Shiota discloses (Figs. 1(a)-22(b)) the other of the first electrode and the second electrode is on a same layer as the source drain electrode (7, 8) of the thin film transistor.
Regarding claim 10, Shiota discloses (Figs. 1(a)-22(b)) a gate driving circuit comprising the capacitor structure (sections 0102-0118).
Regarding claim 11, Shiota discloses (Figs. 1(a)-22(b)) the display substrate comprises one selected from the group consisting of a liquid crystal display substrate (sections 0092-0093), an organic light emitting diode display substrate, a quantum dot light emitting diode display substrate and an inorganic light emitting diode display substrate.
Regarding claim 12, Shiota discloses (Figs. 1(a)-22(b)) a display device, comprising the display substrate (sections 0092-0093)
Regarding claim 13, Shiota discloses (Figs. 1(a)-22(b)) a manufacturing method of a display substrate, comprising: forming a first electrode (12, 15, 63, 92, 1007) on a base substrate (1); forming a second electrode (11, 21, 23, 31, 41, 51, 61, 71, 81, 91, 1006) insulated from the first electrode above the first electrode (insulating film 5), wherein the first electrode (12, 15, 71; Figs. 4-6, 12) comprises: a first main body portion (15b, 71c), a plurality of first branch portions 
Shiota does not necessarily disclose the first electrode comprises: a first main body portion which is strip-shaped and extends in a first direction, a plurality of first branch portions which are strip-shaped and extend in a second direction, and a first connection portion between the first main body portion and the plurality of first branch portions, and the plurality of first branch portions are connected to the first main body portion through the first connection portion in the embodiments as shown in Figs. 5-6.
Shiota discloses (sections 0199-0200) to combine various configurations from different embodiments. Shiota discloses (Figs. 4, 12) the first electrode comprises: a first main body portion (15b, 71c) which is strip-shaped and extends in a first direction, a plurality of first branch portions (15a, 71a) which are strip-shaped and extend in a second direction, and a first connection portion (15c, 71b) between the first main body portion and the plurality of first branch portions, and the plurality of first branch portions are connected to the first main body 
Regarding claim 14, Shiota discloses (Figs. 1(a)-22(b)) before forming the second electrode, the manufacturing method further comprises: forming a dielectric layer (5; section 0097) on the first electrode.
Regarding claim 15, Shiota discloses (Figs. 1(a)-22(b)) a repairing method of the display substrate, comprising: in a case where a defect occurs between any one first branch portion of the plurality of first branch portions and a second branch portion of the plurality of second branch portions corresponding to the any one first branch portion of the plurality of first branch portions, performing at least one of the following operations: cutting off a section of the first connection portion connected to the any one first branch portion of the plurality of first branch portions, so as to insulate the any one first branch portion from the first main body portion; or cutting off a section of the second connection portion connected to the second branch portion of the plurality of second branch portions corresponding to the any one first branch portion of the plurality of first branch portions, so as to insulate the second branch portion corresponding to the any one first branch portion from the second main body portion (sections 0102-0106, 0117-0122, 0132, 0138, 0150, 0160, 0165-0166, 0172-0176, 0182-0184, 0190, 0197, 0205-0208).
Allowable Subject Matter
Claims 3-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display substrate of claims 3-5, in particular the limitations of the first connection portion comprises a first sub connection portion which is strip-shaped and extends in the first direction and a second sub connection portion which is strip-shaped and extends in the second direction, the plurality of first branch portions are connected to the first sub connection portion, the first sub connection portion and the first main body portion are spaced apart, and two ends of the first sub connection portion are connected to the first main body portion by the second sub connection portion, the second connection portion comprises a third sub connection portion which is strip- shaped and extends in the first direction and a fourth sub connection portion which is strip- shaped and extends in the second direction, the plurality of second branch portions are connected to the third sub connection portion, the third sub connection portion and the second main body portion are spaced apart, and two ends of the third sub connection portion are connected to the second main body portion by the fourth sub connection portion, and at least an orthographic projection of segments of the first sub connection portion at both sides of a junction of the first sub connection portion and each first branch portion on the base substrate does not overlap with an orthographic projection of the plurality of second branch portions on the base substrate, and at least an orthographic projection of segments of the third sub connection portion at both sides of a junction of the third sub connection portion and each second branch portion on the base substrate does not overlap with an orthographic projection of the plurality of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Itoh et al. (US 20120081626).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871